TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel *: Defendant Payless ShoeSource, Inc. (Payless) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Eastern District of California. No other party to the litigation has responded to the motion, though Payless represents that both plaintiffs support the motion.
This litigation currently consists of two actions pending in two districts, one action each in the Central District of California and the Eastern District of California.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising out of allegations that Payless requests and records customers’ personal identification information in violation of California Civil Code § 1747.08. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
We are persuaded that the Eastern District of California is an appropriate transferee forum for this litigation. The first-filed action is pending there, and no party objects to centralization in that district.
• IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action pending in the Central District of California is transferred to the Eastern District of California and, with the consent of that court, assigned to the Honorable Frank C. Damrell, Jr., for coordinated or consolidated pretrial proceedings with the action pending there.